Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 03/08/22. Claims 1-2, 5-7, 9-17, 19-21, 25-30, and 40-41 are currently pending in the application, with claims 3-4, 8, 18, 22-24, and 31-39 having being cancelled.  Accordingly, claims 1-2, 5-7, 9-17, 19-21, 25-30, and 40-41 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Applicants traversal of the provisional Obviousness Double Patenting (ODP) rejections of claims 1-2, 5-7, 9-21, and 29-30 over claims 1-12 of U.S. Patent 10/385,027; over claims 1-9 of U.S. Patent 10,793,531; and over claims 1-5 of U.S. Patent No. 11,046,660 is acknowledged, but since applicant did not put forth any arguments against these rejections, the ODPs are maintained for reasons of record as stated in the previous office action and restated below for applicant’s convenience.  

Given that applicant has amended the claims to remove the indefiniteness from claims 9 and 14, the 112(b) rejection of claims 9 and 14 is now moot. Consequently, the 112(b) rejection of claims 9 and 14 is hereby withdrawn.  

Given that applicant has cancelled claims 33 and 38, the 112(a) rejection of claims 33 and 38 is now moot.  Consequently, the 112(a) rejection of claims 33 and 38 is hereby withdrawn.  

Applicant’s arguments with respect to the 103(a) rejection over Adam et al. have been fully considered.  Applicant argues that the Examiner failed to make a prima facie case of obviousness and that the Examiner made impermissible hindsight and that the invention would not have been obvious without applicant’s disclosure.  Such arguments are however not found persuasive as the Examiner maintains that Adam et al. specifically teach compounds that are similar to applicant’s claimed compounds.  As previously argued, Adam et al. teach positional isomers that are closely similar in structure and possess the same function as that of the claimed compounds.  Moreover, Adam et al. teach that the compounds of formula (I) as being effective in activating PDE4 long isoforms, the same enzyme activated by the instant invention.  Finally, the examiner reminds applicant that the MPEP clearly teaches that compounds such as positional isomers that are generally of sufficiently close structural similarity have a presumed expectation that such compounds possess similar properties and therefore render prima facie obvious the claimed invention.  Since Adam et al. recite compounds that are positional isomers and that differ only in terms of attachment of the acetamide group at position 2 of the 1,2,4-triazole ring and given that the compounds of Adam et al. are also effective in activating PDE4 long isoform enzymes, the examiner maintains that Adam et al. do indeed render obvious the instant invention.  

With respect to applicant’s argument that example 1 of the pending application possess an increase activity of 79.1 at 30 µM while example A of Adam et al. at 30 µM possess an activity of 61.3 and thus the claimed compounds have improved properties over the compound of Adam et al., the examiner disagrees with such assertion as Applicant provided no statistical analysis in comparing the instant compounds and that of the prior art and provided no practical significance in terms of increased therapeutic effect, decreased in tumor volume, etc... .  The examiner again reminds applicant that while superiority in a property of a claimed compound similar to the prior art can rebut a prima facie case of obviousness, evidence of unobvious or unexpected advantageous properties must be shown for said rebuttal.  Contrary to applicant’s arguments, the PDE4 activity observed by Applicant is indeed expected as both prior art and the instant invention demonstrated activity at PDE4B1.  By the same token, Adam et al. demonstrated that compound example L which possesses two methoxy groups attached at the phenyl moiety when compared to example 15 (which also possesses two methoxy groups at the phenyl moiety) had a higher PDE4D5 activity (i.e. 213.6) than the instant invention (61.3) thereby rebutting applicant’s claim of superiority (see specification table 2, compound 15 vs. Adam, table 2, example L).  Since applicant omitted compounds of example 1 and example 2 from the data of PDE4D5 in table 2, no real conclusion of superiority can be made as some compounds of Adam et al. demonstrated higher activity than the instant invention at PDE4D5, the well-known long isoform of PED4.  Finally, the examiner maintains that improvement or superiority of a property does not necessarily mean unobvious unless evidence of such unobviousness or unexpected advantageous properties are shown.  Since applicant has yet to explain and/or demonstrate such evidence, the examiner maintains that Adam et al. still render obvious the instant invention.     
For the foregoing reasons, the 112(b) and 112(a) rejections of record are withdrawn while the ODP and 103 (a) rejections remain proper.   However, in view of applicant’s amendment, the following modified ODP and 103 (a) Final rejections are being made.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 9-21, 29-30, and 40-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,385,027 (hereinafter Adam US Patent Application No. ‘027).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a 1,2,4-triazole acetamide compounds and pharmaceutical compositions comprising said compounds.  The claimed invention and U.S. Patent Adam ‘027 are rendered obvious over another as the claimed invention teaches a broad genus of 1,2,4-triazole compounds wherein the acetamide is attached at position 3 on the triazole ring whereas Adam ‘027 teaches a subgenus of 1,2,4-triazole compounds wherein the acetamide moiety is attached at position 2 and on the nitrogen atom.  Further, the examiner contends that these compounds are positional isomers and said compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Therefore, said compounds are rendered prima facie obvious.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,385,027.


Claims 1-2, 5-7, 9-21, 25-27, 29-30, and 40-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,793,531 (hereinafter Adam US Patent Application No. ‘531).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of 1,2,4-triazole acetamide compounds and pharmaceutical compositions comprising said compounds.  The claimed invention and U.S. Patent Adam ‘531 are rendered obvious over another as the claimed invention teaches a broad genus of 1,2,4-triazole compounds wherein the acetamide is attached at position 3 on the triazole ring whereas Adam ‘531 teaches a method of activating long isoforms of PDE4 comprising administering a subgenus of 1,2,4-triazole compounds wherein the acetamide moiety is attached at position 2 and on the nitrogen atom.  Further the examiner contends that said compounds are positional isomers and compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Therefore said compounds are rendered prima facie obvious.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,793,531.

Claims 1-2, 5-7, 9-21, 25-27, 29-30, and 40-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-22 of U.S. Patent No. 11,046,660 (hereinafter Adam US Patent Application No. ‘660).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a 1,2,4-triazole acetamide compounds and pharmaceutical compositions comprising said compounds.  The claimed invention and U.S. Patent Adam ‘660 are rendered obvious over another as the claimed invention teaches a broad genus of 1,2,4-triazole compounds wherein the acetamide is attached at position 3 on the triazole ring whereas Adam ‘660 teaches a subgenus of 1,2,4-triazole compounds wherein the acetamide moiety is attached at position 2 and on the nitrogen atom of the triazole ring.  Further, the examiner contends that these compounds are positional isomers and said compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Therefore, said instant compounds are rendered prima facie obvious.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 11,046,660.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 9-17, 19-21, 25-30, and 340-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adam et al. (WO 2016/151300 A1, previously cited).  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Adam teaches triazole derivatives and their use as a PDE4 activators (see abstract).  Additionally, Adam teaches that the compounds of the invention for the treatment or prevention of disorders requiring a reduction of cAMP (see abstract and pg. 1, lines 3-8).  Specifically, Adam teaches compounds of Formula (I):
	
    PNG
    media_image1.png
    270
    336
    media_image1.png
    Greyscale

wherein R7, R8, R9, R10, R11 are H; R1 is H or alkyl; R12 and R13 are H; R14 and R15 are H; and R2, R3, R4, R5, and R6 are H (see pg. 3-4).  Additionally, Adam teaches that the triazole derivative compounds of formula 1, derivatives, salts, prodrugs, or isotopes (i.e. 2H) can be used in therapy in the treatment of disease or disorder mediated by excessive intracellular cAMP signaling (see pgs. 4 and 45).  Additionally, Adam teaches that the compounds of the invention is useful for the treatment of various conditions including Cushing disease, polycystic kidney disease, polycystic liver disease, HIV, AIDS, pancreatic cancer, leukemia, prostate cancer, and cardiac hypertrophy (see pgs. 5 and 10).  Adam also teaches that the compound of the invention are effective against PDE4 long isoforms including PDE4A4, PDE4D5, and PDE4A5 (see pg. 19).  Of interest, Adam teaches that the compounds of the invention were effective in reducing intracellular cAMP (see figures 5 + 6). Additionally, Adam teaches the compound Example A: N-(3-Fluorobenzyl)-2-(3-(4-chloro-3-fluorophenyl)-5-ethyl-1H-1,2,4-triazol-1-yl)acetamide.  Such compound renders obvious instant compound 2-(3-(chloro-3-fluorophenyl)-1-ethyl-1H-1,2,4-triazol-5-yl)-N-(3-fluorobenzyl)acetamide (instant claim 29; see pg. 71).                                                                                  	
	Adam does not specifically teach the compound of Formula (I).

	The examiner contends that while the instant formula attaches the acetamide moiety at position 3 of the 1,2,4-triazole ring, the compounds of Adam attaches the same moiety on the nitrogen at position 2 of the 1,2,4-triazole ring.  However, the examiner contends that these compounds are positional isomers and said compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Therefore, said compounds are rendered prima facie obvious by the prior art.

	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the instant compounds as taught by Adam for reducing intracellular levels of cAMP given that Adam teaches similar compounds that are useful for reducing cAMP levels wherein said reduction can lead to treatment of various diseases including polycystic kidney disease and prostate cancer.  Thus, given the teachings of Adam, one of ordinary skill would have been motivated to formulate the instant compounds with the reasonable expectation of providing a composition that is effective in reducing cAMP and in treating prostate cancer.  

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/31/2022